internal_revenue_service department of the treasury number release date index number washington d c person to contact telephone number refer reply to cc corp plr-107562-00 date date distributing controlled state x state y busine sec_1 busine sec_2 investor investor investor investor corporation a corporation b corporation c_corporation d corporation e corporation f corporation g subsidiary subsidiary purchaser purchaser purchaser partnership llc dollar_figurex plr-107562-00 dollar_figurey a b c d e f g year date dear this is in response to your letter dated date in which you requested rulings on the federal_income_tax treatment of the transactions described below specifically you requested rulings under sec_355 of the internal_revenue_code and other related code sections additional information regarding your request has been submitted in subsequent letters the information submitted for our review is summarized below distributing a publicly-traded state y corporation has been engaged for more than five years in two businesses busine sec_1 and busine sec_2 investor sec_1 and all institutional investors own or more of distributing distributing a holding_company indirectly conducts busine sec_2 through four wholly-owned domestic corporations corporations a b c and d corporations a b and c directly engage in busine sec_2 corporation d indirectly engages in busine sec_2 through two partnerships partnership and llc llc a limited_liability_company for state purposes has elected to be treated as a partnership for federal_income_tax purposes the current structure of the business conducted by corporation d was created in year when distributing transferred busine sec_2 assets to corporation d which then transferred the assets to the partnerships in transactions in which no gain was recognized partnership owns llc which directly engages in busine sec_2 corporation d is a limited_partner in partnership and owns a more than of the partnership subsidiary a wholly-owned subsidiary of corporation a owns b of partnership plr-107562-00 distributing owns the remaining interest in partnership c and is the sole general_partner of the partnership the taxpayer has provided information that distributing has been engaged in active and substantial management functions of partnership for more than five years partnership also currently owns d more than of llc corporation e a wholly-owned subsidiary of distributing owns e of llc corporation f a corporation unrelated to distributing and its subsidiaries own f the remaining interest in llc llc is managed through an operating_agreement which provides that the management of the partnership is vested in its members through a board_of four directors three of whom are appointed by partnership and one by corporation f the three members appointed by partnership are employees of distributing the taxpayer has provided information that distributing through its employees has been engaged in active and substantial management functions of llc for more than five years distributing now wants to separate its busine sec_2 from busine sec_1 because distributing has concluded that the two businesses are no longer compatible and the separation will facilitate and promote greater management focus and resolve disputes in setting corporate objectives and allocations and in satisfying customer demands for pure play businesses the taxpayer has supplied internal memos detailing these conflicts as well as analysis from a third-party investment banker on those issues distributing intends to separate the two businesses in the following transactions distributing sold subsidiary to purchaser and purchaser for dollar_figurex distributing also sold certain assets related to busine sec_1 to purchaser for dollar_figurey distributing will transfer the stock of corporations a b c and d and its general_partnership interest in partnership the busine sec_2 assets to controlled a state x corporation formed to facilitate this transaction in exchange for all of controlled stock controlled will acquire at fair_market_value from corporation e the interest in llc owned by corporation e and will transfer that interest to corporation d controlled will also transfer its general_partnership interest in partnership to corporation d the stock of controlled will then be transferred pro_rata to distributing’s shareholders no fractional shares will be issued in the transaction instead cash will be issued in exchange for fractional share interests following the distribution of controlled controlled intends to acquire certain assets of corporation g in exchange for g of its stock plr-107562-00 plr-107562-00 the following additional representations have been made in connection with the transaction a b c d e f g h no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the present operations of the business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of corporation a and corporation d the controlled active business is representative of the business’ present operations and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution of controlled at least percent of the fair_market_value of the gross assets of controlled will consist of the stock_or_securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the code following the distribution distributing and controlled through corporations a and d will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the purpose of enhancing management focus on both distributing and controlled and alleviating systemic problems that have arisen due to the disparity of the two businesses the distribution is motivated in whole or substantial part by this corporate business_purpose there will be no common directors officers employees or common property between controlled and distributing and neither distributing nor controlled will provide goods or services to the other after the distribution except that the chairman of the board_of distributing will serve as the chairman of controlled’s board_of directors until date there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-107562-00 plr-107562-00 i j k l m n o p q except for the sale of subsidiary and certain assets related to busine sec_1 as described in step above there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the distribution except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further if distributing had an excess_loss_account with respect to its controlled stock immediately before the distribution the excess_loss_account will be taken into account at that time payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the gross assets of the trades_or_businesses that will be relied upon by distributing and controlled to satisfy the active_trade_or_business_requirement of sec_355 will in aggregate have a fair_market_value that is not less than five percent of the total fair_market_value of the gross assets of the company directly operating such trades_or_businesses the distribution will not be a disqualified_distribution within the meaning of sec_355 because during the five-year period ending on the date of the distribution and immediately after the distribution no person has held nor will hold disqualified_stock of either distributing or controlled which constitutes a or greater interest in either corporation the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled any payment of cash in lieu of fractional shares of distributing and controlled is solely for the purposes of avoiding the expense and inconvenience to distributing and controlled of issuing fractional shares and does not represent separately bargained for consideration the share interests of each shareholder plr-107562-00 plr-107562-00 of distributing and controlled will be aggregated and no shareholder will receive cash in an amount equal to or greater than the value of one full share of either distributing or controlled stock the total amount of cash paid in lieu of fractional shares will not exceed one percent of the fair_market_value of either distributing or controlled stock based solely on the information submitted and the representations made we rule as follows the transfer by distributing to controlled of the stock of corporations a through d and of distributing’s partnership_interest in partnership in exchange for all the stock of controlled followed by the distribution of the controlled stock pro_rata to distributing’s shareholders will be a reorganization within the meaning of sec_368 of the code distributing and controlled each will be a party to the reorganization within the meaning of sec_368 of the code no gain_or_loss will be recognized by distributing as a result of the transfer of the busine sec_2 assets to controlled in exchange for the stock of controlled sec_361 no gain_or_loss will be recognized by controlled upon the receipt of the busine sec_2 assets from distributing in exchange for the stock of controlled sec_1032 the basis of each of the busine sec_2 assets received by controlled in the transaction will equal the basis of such assets in the hands of distributing immediately prior to their transfer to controlled sec_362 the holding_period of each of the busine sec_2 assets to be received by controlled in the transaction will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the participating shareholders of distributing upon the receipt of the stock of controlled from distributing sec_355 the aggregate basis of the stock of distributing and controlled in the hands of the shareholders of distributing immediately following the distribution will be the same as the basis in their distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by the shareholders of plr-107562-00 plr-107562-00 distributing will include the holding_period of the distributing stock on which the distribution is made provided that such stock was held as a capital_asset on the date of the proposed transaction sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 any payment of cash in lieu of a fractional share interest in controlled will be treated for federal_income_tax purposes as if the fractional share interest had been issued in the distribution and then redeemed by controlled the cash payment will be treated as having been received in exchange for the constructively redeemed fractional share under sec_302 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it section k provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling is consummated sincerely yours associate chief_counsel corporate by christopher w schoen assistant to the chief cc corp
